Citation Nr: 1135073	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability of both hands, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a disability of both feet, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability of both legs, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a disability of both shoulders, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a disability of both ankles, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a disability of the cervical and lumbar segments of the spine, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990 and from January 2003 to September 2003.  The Veteran's second period of active duty included service in Iraq from February 2003 to August 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2005 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the July 2005 decision, the RO denied the Veteran's claims of service connection for PTSD, headaches, a skin disorder and arthritis of the hands, feet, legs, shoulders, ankles, and cervical and lumbar spine segments.  In the April 2006 rating decision, the RO denied service connection for an anxiety disorder due to combat.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in May 2006.  A transcript of his testimony is associated with the claims file.

Then, in February 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

In August 2007 and March 2010, the Board remanded the case to the RO for further development and adjudicative action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for multiple joint pains.  In the Veteran's initial claim for compensation benefits, received at the RO in January 2005, the Veteran reported that he had severe pain due to arthritis in both hands, low back, both feet, legs, and hips, both shoulders, upper and lower spine, and ankles.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim. Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for disabilities of the hands, legs, feet, shoulders, ankles, and the cervical and lumbar segments of the spine.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The STRs do not show arthritis of any joints.  A July 2003 STR notes complaints of left leg pain of two months duration, but with no known cause.  The pain increased with bending, but did not hurt when running.  After further evaluation, it was determined that the pain was actually behind the knee, and the assessment was retropatellar pain syndrome (RPPS).  Motrin was prescribed.  An August 2003 post-deployment health assessment shows that the Veteran indicated that he did not have any symptoms of back pain or muscle aches during deployment or currently, by answering "no" on the questionnaire corresponding to these specific ailments.  

December 2003 x-rays of the shoulders were normal.  

A VA outpatient treatment record from January 2004 notes that the Veteran reported ongoing intermittent pain across the shoulder blades and over the neck since 1995 with the left shoulder more painful at the end of a work day.  He worked at the post office and had to carry a lot of mail in the left upper extremity.  After an hour or so, it started hurting him, but when he changed postures or stretched the arm, the pain eased.  The diagnosis was rotator cuff syndrome of the left shoulder and chronic mechanical neck pain.  There was no mention of any in-service injury and the Veteran did not report that the pain began during active service.  

A January 2004 physical examination for retention in the Army Reserves shows that the Veteran began complaining of foot pain, knee trouble, painful shoulder, arthritis, and recurrent back pain.  More specifically, the Veteran reported that his left shoulder bothered him when he moved suddenly, did push-ups or moved his left arm above his head.  The Veteran also reported that he had arthritis in both legs and his right arm.  The Veteran also stated that his back "gives me problems occasionally, if I stay still too long with my arms in certain positions."  The Veteran reported that his feet gave him problems sometimes when he didn't massage or soak them; and, he sometimes got pains in his feet when he did his civilian job.  Also, the Veteran reported that his left knee got numb from time to time.  

In response to these complaints, the examiner noted that the Veteran had pain in the shoulders, back (low, mid & upper) with certain positions and situations, but the pain subsided when the positions changed.  The examiner also noted that these pains did not interfere with the Veteran's occupation or military function, as he did not miss work or duty.  With regard to the Veteran's feet, the examiner noted complaints of some tingling and numbness of the feet with prolonged standing, but that it subsided with movement.  There was no instability and the symptoms were mild.  The examiner also noted some mild knee pain on occasions, but this did not interfere with the Veteran's duties.  There was no swelling, locking or malfunction on examination.  The pain was infrequent.  The examiner noted that the Veteran had full range of motion and strength of all joints bilaterally, with no swelling.

With regard to the Veteran's complaints of back pain, in February 2004 the Veteran was placed on a permanent profile for mid back pain.  This occurred after separation from active duty, and there is no indication that the Veteran injured his back during service or during a period of active duty for training, nor has the Veteran asserted such.  More importantly, the examiner noted that the Veteran had "numerous pains which might interfere with duties in an urgent situation, although there were no physical findings."  The examiner further opined that this could be due to physical or emotional disorder, either of which would not qualify soldier for active duty.  It was suggested that he be evaluated by an orthopedist or rheumatologist and if no organic cause was found for the pain, that other causes should be considered for his symptoms.  

A December 2004 VA outpatient record notes continued complaints of pains in the legs, along with headaches.  He stated that the pain in his legs was "arthritis," however, that was not confirmed by any examiner or by x-ray.  In February 2005, the Veteran reported pain and stiffness in the legs/calves, that came and went.  The Veteran also reported low back pain, shoulder pain and knee pain. 

In the Veteran's VA Form 9, received at the RO in January 2006, he reported that he had been suffering from pain, among other problems, since returning home from Iraq.  

At a personal hearing before a Decision Review Officer (DRO) in May 2006, the Veteran testified that he did not have problems during service with arthritis or joint pain, but that when he returned from Iraq, he began having skeletal problems.  He reported that he woke up in the morning and his balance was off and he was always in pain, with pain in the shoulders, legs, and knees.  He would wake up stiff in the morning, and eventually began to take muscle relaxers and pain killers.

A VA outpatient physical rehabilitation medical treatment record from June 2006 continues to note chronic shoulder discomfort.

At the Veteran's February 2007 personal hearing before the undersigned at the RO, he testified that he believed that a combination of the climate, and his duties, which included a lot of driving and climbing contributed to the pain and stiffness in his legs, arms and feet.  He reported that he had current numbness in his arm and fingers.

The Veteran was afforded a series of VA examinations in April 2009 to determine the current nature, and likely etiology of any arthritis of the joints of the hands, shoulders, back, legs, feet, and ankles.  

At VA examination of the feet, the Veteran reported that his feet hurt when he walks on them, and that began in the military.  Nonetheless, the Veteran could reportedly walk two miles, and stand indefinitely.  The Veteran has had no surgery of the feet and has no limitation of standing or walking.  

Examination of the feet was unremarkable except for a slight rash along the edges of the feet that was scaling extending up toward the ankle, bilaterally.  Inspection of the feet was normal.  Palpation of the feet was done and was normal without pain.  There was no pain with manipulation of the distal foot.  The arches maintained integrity with standing.  The toes were mobile and had no loss of motion.  Toenails were normal.  There was no pain with movement.  The Veteran walked without limping, and normally.  There was no evidence of any painful motion, edema, instability, weakness or localized tenderness.  There were no callosities or unusual foot wear pattern.  There was no evidence of abnormal weight bearing.  There were no hammer toes, no claw toes.  No pes planus was noted.  The only diagnosis with respect to the feet was dermatitis of the feet, very mild.  The examiner specifically stated that he was unable to establish any other diagnosis with respect to the feet, and noted no limitation of standing and walking.  

At VA examination of the hands, the Veteran reported that he began to experience gradual onset of numbness of the ring finger and fifth finger on the left.  This began after the last period of active duty.  The Veteran pointed to both wrists and to the left ring finger, but had no complaints with regard to the hands.  Inspection of the hands was normal.  There was no muscle atrophy, no interosseous muscle atrophy and no atrophy of the thenar or hyothenar areas.  Extension of the fingers was full.  Flexion was full and normal.  There was, however, some pain with palpation of the carpometacarpal joint on the left.  That was objective pain.  According to the examiner, physical examination o the hands was essentially normal except for the tenderness of the thumb at the carpometacarpal joint.  X-ray of the hands, especially the carpometacarpal joint of the thumb, revealed a small fuzzy area at that joint that tended to confirm the pain.  However, there were no gross arthritic signs.  The diagnosis was sprain of the carpometacarpal joint of the thumb, left hand.  No pathology of the right hand was found.  

At VA examination of the spine the Veteran reported that his lumbar spine ached, and was worse with prolonged sitting.  The Veteran reported that his lumbar spine pain hurt nearly all the time, but there was no radiation of pain.  Onset of pain was gradual.  Cervical spine pain was common in the morning, and pain could be present for up to three days.  This pain was present about 25 percent of the time, and there was no radiation of this pain.  The Veteran has never had spine surgery.  On examination, gait was normal.  Inspection of the spine was normal.  Palpation of the cervical and lumbar spine revealed subjective tenderness at L5, as well as subjective tenderness at the right anterior cervical spine.  X-rays of the cervical and lumbar spine from 2007 were normal.  The diagnosis was cervical strain and lumbar strain.  According to the examiner, there was no arthritis of the cervical or thoracolumbar spine, and no indication of an undiagnosed illness.  The examiner did not opine as to the etiology of the cervical and lumbar spine.  

At a VA joints examination, the Veteran reported the onset of pain in his shoulders when he was driving a five ton truck.  The steering wheel was elevated causing the Veteran to reach upward in order to drive.  The Veteran stated that this happened in 2003.  The Veteran reported that he was not treated for this pain during service.  The Veteran has never had surgery on the shoulders, including arthroscopy.  The Veteran reported that his shoulders hurt only when certain actions were done, such as lifting his hands over his head and putting his hands behind his head.  

Regarding his ankles, the Veteran reported pain in his ankles with weight bearing.  This reportedly began in late 2003, and he told the examiner that he was treated for ankle pain once during active service.  The Veteran reported that he has ankle pain that is worse with prolonged walking and that his ankles hurt all the time when the Veteran was on his feet.  

The Veteran also reported pain in his posterior calves and said that this part of his leg was always sore, with constant muscle soreness, which never went away except with rest and non-weight bearing activities.  

The examiner noted that the Veteran has had no surgery of any joint.  He took Naproxen 375 mg every 8 hours as needed for pain, and he achieved mild relief with that.  The Veteran reportedly misses work for about one or two days in a three month period due to pain in his shoulders.  He did not miss work due to ankle pain or leg pain.  Among the joints, the Veteran reported flare-ups with respect to the shoulders only.  The Veteran denied any history of accidents regarding his ankles or shoulders.  The Veteran worked as a mail handler, and reportedly missed 3 to 5 days per year due to shoulder pain.  

On examination, the Veteran's shoulder musculature was well-developed.  There was no atrophy and strength was normal.  The biceps of the shoulders appeared completely symmetric.  The tests for supraspinatous tendon with the shoulders in abduction were normal on the right and positive on the left.  Deep tendon reflexes were normal.  Neurological examination was normal with no atrophy.  There was objective evidence of pain on motion with internal rotation of the left shoulder.  There was no objective evidence of pain on motion of the right shoulder.  

On examination of the ankles, there was no swelling, no edema, and no asymmetry.  Palpation revealed a stable drawer test, though slightly borderline on the right.  There was no objective evidence of pain during the testing.  

X-ray studies of the ankle and shoulder were normal.  The examiner pointed out that magnetic resonance imaging (MRI) of the left shoulder was not performed because the Veteran did not report for the test at the appointed time.  

The diagnosis was tendonitis of the left shoulder; no pathology found in the right shoulder; left ankle sprain; no pathology found in the right ankle.  The examiner did not opine as to the etiology of the left shoulder tendonitis or the left ankle sprain.  

In a July 2009 addendum to the April 2009 series of VA examinations, the examiner indicated a review of the Veteran's claims folder and a re-evaluation of the examination reports previously provided with regard to the feet, hands, thumb and fingers, the spine, and the joints.  The examiner opined that there were no undiagnosed illnesses.

In March 2010, the Veteran's claim was remanded for additional development of the record because no examiner had indicated whether or not the Veteran had a systemic multi-symptom illness that could account for the claimed joint pain of multiple joints, and specifically, whether the Veteran had fibromyalgia.  Moreover, the examinations in April 2009 noted various current diagnoses of cervical and lumbar strain as well as left shoulder tendonitis and left ankle sprain, but did not include opinions as to whether they had their onset during service.  The Veteran was therefore afforded another VA examination in June 2010 to answer these questions.  

At the VA examination in June 2010, the examiner noted that the Veteran's neck was asymptomatic, although his low back continued to cause problems intermittently.  The examiner noted, however, that neither his neck or his back interfered with his activity level.  He could sit, stand, walk, bend, and lift okay.  Regarding his shoulders, hands and legs (knees and ankles), he was essentially asymptomatic, according to the examiner's report.  He reported some stiffness of the shoulders, but no pain or functional limitations.  He reported intermittent pain in the right hand.  Upon further questioning, the Veteran said that he frequently woke with numbness in the right hand.  He said that the fingers involved included the small and ring fingers and occasionally the thenar eminence.  He was right-hand dominant.  The left hand was asymptomatic.  The examiner noted that a review of the file indicated that previous electrical studies of the left upper extremity in March 2007 revealed findings compatible with ulnar entrapment neuropathy.  Per the Veteran's history, his left upper extremity symptomatology had resolved.  

Regarding his knees and ankles, the Veteran reported having problems in service associated with running.  He reported occasional popping in the knees.  He really did not have any problems with his knees, according to the examiner.  He reported morning stiffness of the ankles but no significant pain.  The examiner indicated that the Veteran had no functional limitations regarding his knees or his ankles.  

Regarding his feet, the Veteran reported no prior treatment or corrective devices during service.  According to the examination report, the Veteran had been seen for VA outpatient treatment with a prior diagnosis of plantar fasciitis for which he was treated with inserts.  They were helpful and his symptoms in that regard have resolved.  According to the examiner, the Veteran's feet were doing well and there was no functional limitation.  

The Veteran denied any swelling of the joints.  There was no history of inflammatory arthritis or flare-ups.  The examiner noted that a review of the Veteran's file revealed normal uric acid, normal sed rate, negative rheumatoid factor and negative C-reactive protein.  The examiner noted that the Veteran was not on any sort of limited work duty or restriction with regard to his letter-carrier job at the Post Office.  The Veteran estimated that he walked 4-7 miles per day on his route.  

On examination, the Veteran walked with a normal gait pattern.  There was no pain on motion of the neck, and no spasm or objective evidence of tenderness, although flexion was limited to 40 degrees and extension was limited to 20 degrees.  Alignment of the shoulders was normal.  There was no tenderness to palpation.  There was no pain on motion of the shoulders and there was 180 degrees of flexion and abduction of both shoulders, with 90 degrees of internal and external rotation.  .  Examination of the hands reveals no swelling or deformity.  Extension and flexion of the fingers was normal and he made a good fist in the hand and could oppose the thumb to the fingertips.  There was no pain on motion.  Regarding the low back, flexion was 0 to 100 degrees, and extension was 0 to 35 degrees.  There was no pain on motion, and no objective evidence of spasm or tenderness.  Alignment of both knees was normal.  Motion of both knees was from 0 to 140 degrees.  There was no pain on motion, no swelling, tenderness or ligamentous instability of either knee.  Examination of the ankles revealed no swelling.  Motion was normal bilaterally, with plantar flexion to 45 and 20 degrees of dorsiflexion.  There was no pain on motion and no tenderness to palpation.  The examiner did note a grade 1 flexible pes planus bilaterally.  There was no edema, no instability and no evidence of abnormal weight-bearing of either foot.  

Neurologically, the Veteran was felt to have a positive Tinel's sign at the right ulnar groove at the elbow.  

Based on the examiner's review of the Veteran's prior x-rays in the file, he concluded that there were no significant findings with regard to the cervical spine, lumbar spine, both shoulders, left hand, the ankles, and the feet.  The examiner obtained films of the knees and right hand, because there were no previous films available for review, and these findings were also insignificant.  The examiner also obtained electrical studies of the right upper extremity to rule out an ulnar entrapment neuropathy.  The report noted that findings were compliable with right ulnar entrapment neuropathy.  Labs were also obtained to check sed rate and C-reactive protein and those were within normal limits.  

The impression was:  (1) right ulnar entrapment neuropathy, with electrical study of July 2010 compatible with diagnosis; (2) No objective orthopedic impairment of the cervical and lumbar spines, shoulders, hands, legs, ankles and feet; (3) no objective evidence of undiagnosed illness; and (4) no objective evidence of impairment of the feet.  The examiner specifically concluded that he found no objective evidence of orthopedic impairment of the spine and joints, and saw no objective evidence of any unexplained illness.  

Unfortunately, at the time of the VA examinations in April 2009, when he was given a diagnosis of cervical strain, lumbar strain, left ankle sprain and left shoulder tendonitis, as well as left thumb sprain, no opinion was provided as to the etiology of these disabilities.  The Board notes that the Veteran has also has been diagnosed as having left and right ulnar entrapment neuropathy, plantar fasciitis and pes planus.  

Despite the fact that his joint pain may have resolved, the fact remains that during the course of this appeal, the record reflects that he had diagnosed disabilities affecting some of those joints, including, for example, cervical and lumbar strain, tendonitis of the shoulder and ankle sprain.  Significantly, with regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In other words, the evidence must show either that the Veteran currently has the disability for which benefits are being claimed, or that he had that disability at some time during the pendency of the claim.  Here, although evidence of a current disability was not found during the most recent VA examination, previous examinations, conducted during the course of the appeal, provide current diagnoses of the claimed service-connected disabilities; hence, there is evidence of a "current" disability during the appeal period in question. Thus, there is still a requirement that an opinion be rendered as to the most likely etiology of these disabilities.

Moreover, the most recent VA examiner never stated whether the Veteran had a diagnosis of fibromyalgia, as requested in the March 2010 remand.

As such, remand for a supplemental opinion is required.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board notes that the Veteran reported during a March 2008 clinic visit that he was still in the Reserves.  Accordingly, the RO should attempt to obtain additional service treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all available recent VA and/or private medical records concerning treatment received by the veteran for his multiple joint pains, including the ankles, feet, legs, cervical spine, lumbar spine, and shoulders, not already associated with the claims file.  

2.  Obtain and associate with the claims file any additional service treatment records pertaining to the Veteran's Reserve service that date from September 2003.  

3.  After the above steps have been completed, then return the Veteran's claims file to the examiner who conducted the June 2010 VA examination, or if he is unavailable, to another VA examiner.  The examiner is advised that previous VA examinations and other medical records provide current diagnoses of disabilities to the neck, lumbar spine, shoulder, hand and ankle, for example, thus an opinion is necessary based on these prior diagnoses even though some of the Veteran's symptoms may have resolved.  

Based on such finding of these disabilities during the appeal period, the examiner should render an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or better, that any of the disabilities diagnosed during the appeal period with respect to the Veteran's joints, including the cervical and lumbar strain, left thumb sprain, right and left ulnar neuropathy, plantar fasciitis, rotator cuff syndrome and tendonitis of the left shoulder and left ankle sprain, began in or are etiologically related to the Veteran's period of active service.  The examiner should also opine as to whether the Veteran has fibromyalgia.  With regard to pes planus, the examiner should provide an opinion as to whether pes planus began in service, is related to service or was permanently aggravated by a period of active service if the disorder pre-existed a period of active service.  The examiner must be provided with the claims file, including a copy of this remand for review in conjunction with the requested examination.  A complete rationale for all opinions is requested.  If the examiner determines that another examination is necessary in order to provide the requested opinions, such examination should be scheduled and any testing deemed warranted should be conducted.  

4.  Ensure the above development has been conducted in accordance with the instructions above. If the examination report does not provide the information requested above, return the report as insufficient. Thereafter, readjudicate the Veteran's claim. If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), which addresses all relevant evidence of record as the appeal is based on an initial grant of service connection and assignment of a rating, and an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


